DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 28 June 2022.  The changes therein and corresponding remarks have been considered.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-18 remain pending in the application.  

NOTE:  In the Amendments to the Specification filed on 28 June 2022, the applicant erroneously indicated “page 21” of the specification which does not include the cited paragraph.  Rather, it should be page 24 of the specification.  See also the Examiner’s Amendment below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, on page 24, line 12, “141” has been replaced with --142--.

NOTE:  The above examiner’s amendment corrects the page number indicated in the Amendments to the Specification filed on 28 June 2022, wherein the applicant erroneously indicated “page 21” of the specification which does not include the cited paragraph.  


Allowable Subject Matter
Claims 1-18 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 28 June 2022.  See also the previous Office action dated 28 March 2022, particularly the Allowable Subject Matter section starting at page 4.
In the amended claims, the terms “pre-stage sense amplifier circuit” and “post-stage amplifier circuit” are understood in light of “Preamplifier” 141 and “Sense amplifier” 142, respectively, in the drawings (e.g., Figs. 6-8, 11-12, etc.) and the supporting portions of the originally filed specification identified in the middle of page 9 of Remarks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824